Name: Regulation (EU) NoÃ 955/2011 of the European Parliament and of the Council of 14Ã September 2011 repealing Council Regulation (EC) NoÃ 1541/98 on proof of origin for certain textile products falling within Section XI of the Combined Nomenclature and released for free circulation in the Community and on the conditions for the acceptance of such proof, and amending Council Regulation (EEC) NoÃ 3030/93 on common rules for imports of certain textile products from third countries
 Type: Regulation
 Subject Matter: leather and textile industries;  international trade;  trade
 Date Published: nan

 4.10.2011 EN Official Journal of the European Union L 259/5 REGULATION (EU) No 955/2011 OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 14 September 2011 repealing Council Regulation (EC) No 1541/98 on proof of origin for certain textile products falling within Section XI of the Combined Nomenclature and released for free circulation in the Community and on the conditions for the acceptance of such proof, and amending Council Regulation (EEC) No 3030/93 on common rules for imports of certain textile products from third countries THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 207(2) thereof, Having regard to the proposal from the European Commission, After transmission of the draft legislative act to the national parliaments, Acting in accordance with the ordinary legislative procedure (1), Whereas: (1) Council Regulation (EC) No 1541/98 (2) lays down the rules on proof of origin for certain textile products originating in third countries with which the Union concluded bilateral textile agreements, protocols or other arrangements, and for textile products in respect of which the Union has established a system of surveillance in order to monitor the trends of imports of products or to which it applies special safeguard measures. (2) Since Regulation (EC) No 1541/98 was adopted a number of major developments have taken place. The import measures applied by the Union to textile products falling within Section XI of the Combined Nomenclature have gradually decreased in number and impact and are now of a residual nature, in terms of both Combined Nomenclature headings covered and countries concerned. (3) Article 26 of Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code (3) provides that the customs authorities may, in the event of serious doubts, require any additional proof of origin. (4) In all cases, the country of origin of imported products must be indicated in box 34 of the Single Administrative Document, which is to be completed in accordance with the Single Administrative Document Explanatory Notes contained in Annex 37 to Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code (4). This indication is subject to the normal verification procedures, which include the possibility for the customs authorities to require additional proof, where appropriate, on a case-by-case basis. (5) The obligation to provide additional proof of origin on a systematic basis for the textile products referred to in recital 1 has become disproportionate in relation to its aim, which is to supplement certain import measures which have themselves practically fallen into disuse. Thus this obligation places an unnecessary burden on economic operators. (6) Given that the textile products in question can be imported without any constraints and that customs authorities are able, as mentioned in recital 4, to require additional information, notably in the event of doubt concerning the origin of the imported products, there is no longer any need to maintain the additional administrative requirements provided for in Regulation (EC) No 1541/98. (7) Regulation (EC) No 1541/98 should therefore be repealed. (8) Council Regulation (EEC) No 3030/93 (5), under which the proof of origin provided for in Regulation (EC) No 1541/98 may be accepted in certain cases, should be amended accordingly, HAVE ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 1541/98 is hereby repealed. Article 2 In the first subparagraph of Article 1(6) of Regulation (EEC) No 3030/93 the second sentence is deleted. Article 3 This Regulation shall enter into force on the twentieth day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Strasbourg, 14 September 2011. For the European Parliament The President J. BUZEK For the Council The President M. DOWGIELEWICZ (1) Position of the European Parliament of 7 June 2011 (not yet published in the Official Journal) and decision of the Council of 27 July 2011. (2) OJ L 202, 18.7.1998, p. 11. (3) OJ L 302, 19.10.1992, p. 1. (4) OJ L 253, 11.10.1993, p. 1. (5) OJ L 275, 8.11.1993, p. 1.